Breese, J. This case, in its main feature, differs not at all from the case of Cronise v. Kellogg, 20 Ill. R. 11, and must be determined in the same way. The courts in England and in .this country have uniformly held, that the acceptor of a bill of exchange becomes, by his acceptance, the principal debtor, even though his acceptance was for the accommodation of the drawer, he having no funds of the drawer in his hands, and not expecting any. Debt will lie against him by the payee or endorser, where the bill expresses on its face to be for value received. Raborg et al. v. Peyton, 2 Wheaton, 385. And if the holder of such a bill takes a cognovit from the drawer for payment by installments, he does not thereby discharge the acceptor. Fentum v. Pocock et al., 1 Eng. C. L. R. 105. And this, whether the holder, at the time of taking the bill knew it was an accommodation bill or not. Ibid. To the same effect is the case of Nichols et al. v. Norris, 23 ib. 28. So giving time, as in the case of Cronise v. Kellogg, supra, do the acceptor, does not discharge the maker. Bank of Montgomery v. Walker, 9 S. & R. 229. So if the holder of a note, who at the time it was discounted, knew that it was drawn for the accommodation of the borrower, give time to the indorser without consulting the drawer, the latter is not discharged thereby. The principle in all such cases is, that the drawer of a note and the acceptor of a bill of exchange stand in the same situation. The acceptor of the bill and the drawer of the note stand as principals, the indorsers as securities only. To the same effect is the case of Chends v. Barlow, 9 Pick. 547, and so is the case of Lambert v. Sandford, 2 Blackford, 137. Grant v. Cary, 7 Wend. 227, and Murray and Murray v. Judah, 6 Cowen, 484. So if the holder of a bill of exchange, at the time of taking the bill, knew that the drawee had no funds of the drawer in his hands and took the bill on the promise of the drawee to accept it, he expecting to receive funds from the drawer, the promise of the drawee to accept constitutes a valid contract between the parties, notwithstanding the drawer fails to place funds in his hands, and his acceptance binds him though it is known to the holder he has no funds of the drawer in his hands —it is sufficient, if the holder trusts to such acceptance. Townsley v. Surnrall, 2 Peters, 170. The acceptor of a bill of exchange stands in the same relation to the drawer as the maker of a note does to the payee, and the acceptor is the principal debtor in the case of a bill precisely like the maker of a note. Wallace v. Mc Connell, 13 Peters, 136. And Chitty on Bills lays down the same doctrine. Ch. on Bills, 304. Nor is it allowed that such an acceptor shall say, he is only a surety—to him the equitable doctrines respecting sureties do not apply. Anderson v. Anderson, 4 Dana, 352. One who lends his name to serve his friend in order that he may obtain money on it, ought not to complain, when the purpose is answered, if the law considers him precisely in the character he has assumed. The judgment of the court below is affirmed. Judgment affirmed.